Cook, J.,
concurring. Dr. Holbrook’s report could have served as the requisite “some evidence” supporting the denial of permanent total disability compensation in this case if the commission had referenced Dr. Holbrook’s findings in its rationale. It did not do so, perhaps because Dr. Holbrook concluded in his combined effects review that this claimant was seventy percent permanently partially impaired with an ability to do “low stress sedentary work,” as compared with the significantly lower percentage and the “light work” conclusion of Dr. Kackley. If Dr. Holbrook’s conclusion had been reviewed in light of John Kilcher’s vocational assessment, the commission’s conclusion may have been different. As it happened, the commission devalued the vocational assessment of Kilcher for the reason that the assessment used Dr. Holbrook’s conclusion as its premise.
Without Dr. Holbrook’s report, the deficiency of Dr. Kackley’s report is fatal to compliance with the Noll requirements.